                                          United States District Court
                                        NORTHERN DISTRICT OF CALIFORNIA
                                             SAN FRANCISCO DIVISION


United States of America,                                           Case No. CR


                 Plaintiff,                                         STIPULATED ORDER EXCLUDING TIME
                    V.                                              UNDER THE SPEEDY TR1A.L ACT

                                                                     O/OTIL ^)0V^M]6£Rt
     £Win                -fa](3
              Defendant.

For the reasons stated by the parties on the record on Oct- 3                     2018 :l:he Court excludes time
under the Speedy Trial Act from                   3          2018 to    ESO- // 2018 and finds that the
 ends ofjustice served by the continuance outweigh the best interest of the public andthe defendant in a
 speedy trial. See 18U.S.C. § 3161(h)(7)(A). The Courtmakes this finding and basesthis continuance on
the following factor(s):

        Failure to grant a continuance would be likely to result in a miscarriage of justice.
       See 18 U.S.C. § 3161(h)(7)(B)(i).

\/      The case is so umsual or so complex, due to [check applicable reasons]                  the number of
        defendants, ^ the nature ofthe prosecution, or                      the existence ofnovel questions offact
        or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
        itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

        Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
        taking into accountthe exercise of due diligence. See 18U.S.C. § 3161(h)(7)(B)(iv).

        Failure to granta continuance wouldunreasonably deny the defendant continuity of counsel, given
        counsel's other scheduled case commitments, taking into account the exercise of due diligence.
        See 18 U.S.C. § 3161(h)(7)(B)(iv).

        Failure to grant a continuance would unreasonably denythe defendant the reasonable time
        necessary for effective preparation, taking into account the exercjse^of due diligence.
        See 18 U.S.C. § 3161(h)(7)(B)(iv).

         IT IS SO ORDERED.


DATED: \0/
                                                                    JOSEMC. SPERO
                                                                    Chi^fi^agistrate Judge


STIPULATED:                                 rCEJD
                  Attorney for Defendant                            Assistant United States Attorney

                                         OCT 0 3 2018
                                        SUSAN Y SOONG
                                     CLERK, U.S. DISTF,;CT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
